IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN RE: STEPHEN W. DUKES                      : No. 73 WM 2016
                                             :
                                             :



                                        ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2016, the Petition for Review is GRANTED.

Petitioner is granted certified legal intern status. See Pa.B.A.R. 321. His certification

expires upon the announcement of the results of the August 2016 Multistate

Professional Responsibility Examination.

      Justice Mundy did not participate in the consideration or decision of this matter.